              Case 19-31201-thf               Doc 1       Filed 04/15/19            Entered 04/15/19 15:06:38                   Page 1 of 67

Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF KENTUCKY

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Merrick Company LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2109 Schaffner Avenue                                           P.O. Box 21817
                                  Louisville, KY 40210                                            Louisville, KY 40221
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Jefferson                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.merrickco.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 19-31201-thf                   Doc 1       Filed 04/15/19            Entered 04/15/19 15:06:38                       Page 2 of 67
Debtor    Merrick Company LLC                                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2362

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 19-31201-thf                Doc 1         Filed 04/15/19            Entered 04/15/19 15:06:38                     Page 3 of 67
Debtor   Merrick Company LLC                                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 19-31201-thf               Doc 1        Filed 04/15/19             Entered 04/15/19 15:06:38                    Page 4 of 67
Debtor    Merrick Company LLC                                                                      Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 15, 2019
                                                  MM / DD / YYYY


                             X   /s/ Michelle Merrick                                                     Michelle Merrick
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Member




18. Signature of attorney    X   /s/ Charity S. Bird                                                       Date April 15, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Charity S. Bird
                                 Printed name

                                 Kaplan Johnson Abate & Bird LLP
                                 Firm name

                                 710 West Main Street
                                 Fourth Floor
                                 Louisville, KY 40202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (502) 540-8285                Email address      cbird@kaplanjohnsonlaw.com

                                 92622 KY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
            Case 19-31201-thf                      Doc 1             Filed 04/15/19          Entered 04/15/19 15:06:38          Page 5 of 67




 Fill in this information to identify the case:

 Debtor name         Merrick Company LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 15, 2019                          X /s/ Michelle Merrick
                                                                       Signature of individual signing on behalf of debtor

                                                                       Michelle Merrick
                                                                       Printed name

                                                                       Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 19-31201-thf                      Doc 1        Filed 04/15/19            Entered 04/15/19 15:06:38                            Page 6 of 67


 Fill in this information to identify the case:
 Debtor name Merrick Company LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                          Check if this is an
                                                KENTUCKY
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Abel Construction                                               subcontractor                                                                                            $18,270.00
 3401 Bashford Ave
 CT
 Louisville, KY 40202
 Cardinal Insulation                                             subcontractor                                                                                            $18,168.86
 1300 West Main
 Street
 Louisville, KY 40202
 Chase Ink                                                       credit card                                                                                              $32,390.49
 Card Member
 Service
 PO Box 1423
 Charlotte, NC
 28201-1423
 Comfort System                                                  equipment                                                                                                $36,284.60
 3405 Robards Court                                              subcontractor
 Louisville, KY 40218
 Division of                                                     Unemployment           Disputed                                                                        $165,000.00
 Unemployment                                                    insurance
 P.O. Box 2003
 Frankfort, KY
 40602-2003
 Internal Revenue                                                Federal Tax Lien                                                                                       $196,642.09
 Service
 P.O. Box 7346
 Philadelphia, PA
 19101-7346
 Kentucky                                                        Debtor's interest      Disputed                    $300,000.00                        $0.00            $300,000.00
 Department of                                                   in property, either
 Revenue                                                         real or personal,
 Legal Support                                                   tangible or
 Branch - Bankruptcy                                             intangible, now
 P.O. Box 5222                                                   owned or
 Frankfort, KY 40602                                             subsequently
                                                                 acquired




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-31201-thf                      Doc 1        Filed 04/15/19            Entered 04/15/19 15:06:38                            Page 7 of 67


 Debtor    Merrick Company LLC                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Lockwood                                                        vendor                                                                                                   $10,662.46
 International
 4650 New Middle
 Road
 Jeffersonville, IN
 47130
 Louisville Metro                                                Local tax                                                                                                $69,644.04
 Revenue
 Commission
 617 West Jefferson
 Street
 P.O. Box 35410
 Louisville, KY
 40202-2767
 McCallister Retnal                                              Rental equipment                                                                                         $13,950.53
 Dept 78731                                                      for job site
 PO Box 78000
 Detroit, MI
 48278-0731
 Merrick-Kemper                                                  subcontractor                                                                                            $17,422.00
 PO Box 185
 Louisville, KY
 40201-0185
 Padgett                                                         equipment                                                                                                $30,118.00
 901 E Fourth Street
 New Albany, IN
 47150
 Plumbers Supply                                                 supplier                                                                                               $266,485.36
 PO Box 6149
 Louisville, KY
 40206-0149
 Ready Electric                                                  subcontractor                                                                                            $12,065.96
 3300 Gilmore
 Industrial Blvd
 Louisville, KY 40213
 Republic Bank &                                                 All assets and     Disputed                        $268,016.62                        $0.00            $268,016.62
 Trust Company                                                   personal property
 661 S Hurstbourne                                               now owned or
 Pkwy                                                            hereafter acquired
 Louisville, KY
 40222-5040
 SPX Cooling                                                     equipment                                                                                                $55,630.00
 7401 W 1298th
 Overland Park, KS
 66213
 Sunbelt Rentals                                                 Rental equipment                                                                                         $75,166.00
 PO Box 409211                                                   for job site
 Atlanta, GA
 30384-9211




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-31201-thf                      Doc 1        Filed 04/15/19            Entered 04/15/19 15:06:38                            Page 8 of 67


 Debtor    Merrick Company LLC                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Trustees of the                                                 Lawsuit in EDVa        Disputed                                                                          $21,693.39
 Plumbers and
 Pipefitters
 National Pension
 Fund
 103 Oronoco St
 Alexandria, VA
 20016
 Ware                                                            vendor                                                                                                   $16,080.40
 4005 Produce Lane
 Louisville, KY 40218
 West Point Bank                                                 Office furniture       Disputed                     $89,322.00                        $0.00              $89,322.00
 600 W Lincoln Trail                                             and equipment,
 Radcliff, KY 40160                                              fork lifts and
                                                                 trucks, remaining
                                                                 equipment, per
                                                                 Asset Purchase
                                                                 Agreement




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 19-31201-thf                               Doc 1               Filed 04/15/19                         Entered 04/15/19 15:06:38                                  Page 9 of 67
 Fill in this information to identify the case:

 Debtor name            Merrick Company LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           824,992.79

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           824,992.79


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,229,816.07


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           731,286.13

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           695,457.32


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,656,559.52




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19      Entered 04/15/19 15:06:38                  Page 10 of 67
 Fill in this information to identify the case:

 Debtor name         Merrick Company LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     JPMorgan Chase Bank, N.A.                               checking account                7217                                             $0.00




           3.2.     JPMorgan Chase Bank, N.A.                               checking account                9381                                     $9,296.57




           3.3.     Limestone Bank                                          checking account                9798                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $9,296.57
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19         Entered 04/15/19 15:06:38                  Page 11 of 67

 Debtor         Merrick Company LLC                                                               Case number (If known)
                Name


        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            198,923.18   -                                   0.00 = ....                   $198,923.18
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                               259,370.18   -                          129,685.09 =....                       $129,685.09
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                $328,608.27
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used      Current value of
                                                      physical inventory         debtor's interest         for current value          debtor's interest
                                                                                 (Where available)

 19.       Raw materials
           Stock materials- 1 Lot of
           Pipe, Pipe Fittings,
           Metals, other Materials                    Beginning of 2019                         $0.00      Recent cost                            $3,000.00


           Stock Materials- 1 Lot of
           Welding Wire,
           Abrasives, other
           Consumables                                Beginning of 2019                         $0.00      Recent cost                              $750.00



 20.       Work in progress
           Retainage owed
           contracts, to be
           collected                                                                            $0.00                                           $26,568.60


           Finished work, not yet
           billed                                                                               $0.00                                          $209,611.35



 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                $239,929.95
           Add lines 19 through 22. Copy the total to line 84.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19         Entered 04/15/19 15:06:38               Page 12 of 67

 Debtor         Merrick Company LLC                                                              Case number (If known)
                Name



 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           (15) Office chairs                                                                  $0.00                                             $300.00


           (8) Desks                                                                           $0.00                                             $320.00


           (2) Tables                                                                          $0.00                                             $100.00


           (12) File Cabinets                                                                  $0.00                                             $240.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Copy Machine                                                                        $0.00                                             $300.00


           (5) Printers/ Scanners                                                              $0.00                                             $250.00


           (5) Fax Machines                                                                    $0.00                                             $250.00


           Laptop                                                                              $0.00                                             $150.00


           (4) Computers                                                                       $0.00                                             $600.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19      Entered 04/15/19 15:06:38               Page 13 of 67

 Debtor         Merrick Company LLC                                                           Case number (If known)
                Name

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $2,510.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     1995 Ford F-Series
                     Valued by NADA                                                         $0.00                                           $7,500.00


           47.2.     2001 International Model 4700
                     Valued by NADA                                                         $0.00                                         $10,000.00


           47.3.     2006 Ford F-350
                     Valued by NADA                                                         $0.00                                           $5,350.00


           47.4.     2013 Ford F-150
                     Valued by NADA                                                         $0.00                                           $7,574.00


           47.5.     2009 Ford F-150
                     Valued by NADA                                                         $0.00                                         $13,350.00


           47.6.     2012 Ford F-150                                                        $0.00                                           $4,325.00


           47.7.     2012 Ford F-150
                     Valued by NADA                                                         $0.00                                           $4,325.00


           47.8.     2014 Ford Explorer
                     Valued by NADA                                                         $0.00                                         $15,500.00


           47.9.     2014 Ford F-150
                     Valued by NADA                                                         $0.00                                           $5,250.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19      Entered 04/15/19 15:06:38        Page 14 of 67

 Debtor         Merrick Company LLC                                                          Case number (If known)
                Name

           47.10 2014 Ford F-150
           .     Valued by NADA                                                             $0.00                                $23,425.00


           47.11 2012 Ford F-150
           .     Valued by NADA                                                             $0.00                                  $4,325.00


           47.12 2004 Ford F-150
           .     Valued by NADA                                                             $0.00                                    $150.00


           47.13 2008 Ford F-150
           .     Valued by NADA                                                             $0.00                                  $2,650.00


           47.14 2016 Jeep Wrangler 4D Sport
           .     Valued by NADA                                                             $0.00                                $17,975.00


           47.15 2013 Ford F-150
           .     Valued by NADA                                                             $0.00                                  $7,574.00


           47.16 2008 Ford F-150
           .     Valued by NADA                                                             $0.00                                  $3,725.00


           47.17 2013 Ford F-250
           .     Valued by NADA                                                             $0.00                                $17,650.00


           47.18 2018 Ford F-150
           .     Valued by NADA                                                             $0.00                                $25,400.00


           47.19 2018 Ford F-150
           .     Valued by NADA                                                             $0.00                                $25,400.00


           47.20 2004 Ford F-150
           .     Valued by NADA                                                             $0.00                                    $575.00


           47.21 2004 Ford F-150
           .     Valued by NADA                                                             $0.00                                    $575.00


           47.22 2003 Ford F-250
           .     Valued by NADA                                                             $0.00                                    $500.00


           47.23 2005 Ford F-150
           .     Valued by NADA                                                             $0.00                                    $750.00


           47.24 2004 Ford F-150
           .     Valued by NADA                                                             $0.00                                    $750.00


           47.25 2008 Ford F-150
           .     TOTALED -WAITING ON INSURANCE
                     CLAIM                                                                  $0.00                                        $0.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19      Entered 04/15/19 15:06:38        Page 15 of 67

 Debtor         Merrick Company LLC                                                          Case number (If known)
                Name



           47.26 2003 Ford F-150
           .     Valued by NADA                                                             $0.00                                    $150.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Miller Gas Drive Welder - Propane                                                $0.00                                  $1,200.00


           Ridgid 1224 Power Machine                                                        $0.00                                    $750.00


           Sewer Jetter                                                                     $0.00                                    $750.00


           Steam Power Washer                                                               $0.00                                    $500.00


           (3) BE-CO Pipe Turners                                                           $0.00                                  $2,250.00


           (4) MIG Wire Feeders                                                             $0.00                                    $800.00


           (3) Propane 5K Forklifts                                                         $0.00                                  $7,000.00


           (5) MIG Welding Machines                                                         $0.00                                    $900.00


           (6) Welding Machine Power Sources                                                $0.00                                    $750.00


           SandBlast Cabinet                                                                $0.00                                    $600.00


           Iron Worker                                                                      $0.00                                  $1,200.00


           (2) Plasma Cutters                                                               $0.00                                    $900.00


           Band Saw (Floor Type)                                                            $0.00                                  $1,800.00


           Pipe Flare Machine                                                               $0.00                                  $6,500.00


           (3) Ridgid 535 Power Machines                                                    $0.00                                    $650.00


           (3) Miller Gas Drive Welders - Fuel                                              $0.00                                  $1,200.00


           (4) Ridgid 300 Power Machines                                                    $0.00                                    $650.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19      Entered 04/15/19 15:06:38               Page 16 of 67

 Debtor         Merrick Company LLC                                                           Case number (If known)
                Name

           Hand Tools (Pipe Wrenches, Threaders, etc.)                                      $0.00                                           $2,000.00


           Cordless Tools                                                                   $0.00                                           $2,800.00


           (4) 110v Welders                                                                 $0.00                                           $4,000.00


           (3) Pro Press Machines                                                           $0.00                                           $2,100.00


           (3) Scissors Lifts (broken)                                                      $0.00                                             $500.00


           (10) Ladders                                                                     $0.00                                             $100.00



 51.       Total of Part 8.                                                                                                          $244,648.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used     Current value of
           property                                       extent of           debtor's interest      for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Real estate lease for
                     property located at
                     2114 South 7th
                     Street, Louisville KY
                     40208                                Leasehold                         $0.00                                                  $0.00


           55.2.     Lease of real estate
                     for property located
                     at 2109 Schaffner
                     Ave, Louisville KY
                     40210                                Leasehold                         $0.00                                                  $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-31201-thf                     Doc 1          Filed 04/15/19      Entered 04/15/19 15:06:38                 Page 17 of 67

 Debtor         Merrick Company LLC                                                           Case number (If known)
                Name


 56.        Total of Part 9.                                                                                                                     $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used      Current value of
                                                                              debtor's interest        for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademarks and trade secrets                                                    $0.00                                             Unknown



 61.        Internet domain names and websites
            Internet domain name and website                                                $0.00                                                   $0.00



 62.        Licenses, franchises, and royalties
            Licenses to do business                                                         $0.00                                                   $0.00



 63.        Customer lists, mailing lists, or other compilations
            Customer lists                                                                  $0.00                                             Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                    $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19      Entered 04/15/19 15:06:38        Page 18 of 67

 Debtor         Merrick Company LLC                                                          Case number (If known)
                Name

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                         Current value of
                                                                                                                         debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

           Anthem health insurance                                                                                                         $0.00


           Cincinnati Insurance - monthly life insurance for
           Republic Bank collateral                                                                                                        $0.00



           Guardian - dental insurance                                                                                                     $0.00



           Wessel Insurance - liability, auto, and umbrella                                                                                $0.00



           KESA - workers comp. insurance                                                                                                  $0.00



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Insurance claim on totaled 2008 Ford F-150 - the debtor
           is waiting for the insurance company's assessment                                                                         Unknown
           Nature of claim
           Amount requested                                              $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                            $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            Case 19-31201-thf                        Doc 1            Filed 04/15/19                    Entered 04/15/19 15:06:38                      Page 19 of 67

 Debtor          Merrick Company LLC                                                                                 Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $9,296.57

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $328,608.27

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $239,929.95

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,510.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $244,648.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $824,992.79           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $824,992.79




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19               Entered 04/15/19 15:06:38                 Page 20 of 67
 Fill in this information to identify the case:

 Debtor name         Merrick Company LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Air Systems, LLC                               Describe debtor's property that is subject to a lien                          $0.00                    $0.00
       Creditor's Name                                All of the right, title and interest of Defendant,
                                                      Merrick Company LLC, in and to any real
                                                      property located in Jefferson County,
       4512 Bishop Lane                               Kentucky.
       Louisville, KY 40218
       Creditor's mailing address                     Describe the lien
                                                      Judgment Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/22/18                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Cardinal Industrial
 2.2                                                  Describe debtor's property that is subject to a lien                     $7,782.00                     $0.00
       Insulation Co., Inc.
       Creditor's Name
       c/o Dennis J. Stilger, P.S.C.
       6000 Brownsboro Park
       Blvd., Suite H
       Louisville, KY 40207
       Creditor's mailing address                     Describe the lien
                                                      Judgment lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19               Entered 04/15/19 15:06:38               Page 21 of 67
 Debtor       Merrick Company LLC                                                                      Case number (if know)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Citibank, N.A., its
 2.3                                                                                                                           Unknown        Unknown
       branches,                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                All right, title and interest of MERRICK
       subsidiaries and affiliates                    COMPANY LLC in and to all accounts and
       388 Greenwich Street, 10th                     other forms of obligations owing to Supplier
       Floor                                          by DIAGEO NORTH AMERICA, INC.
       New York, NY 10013
       Creditor's mailing address                     Describe the lien
                                                      Blanket lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       8/31/18                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Ford Credit                                    Describe debtor's property that is subject to a lien                     $1,831.45      $7,574.00
       Creditor's Name                                2013 Ford F-150
                                                      Valued by NADA
       P.O. Box 650575
       Dallas, TX 75265-0575
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Ford Credit                                    Describe debtor's property that is subject to a lien                     $3,661.78      $7,574.00
       Creditor's Name                                2013 Ford F-150
                                                      Valued by NADA
       P.O. Box 650575
       Dallas, TX 75265-0575
       Creditor's mailing address                     Describe the lien



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19               Entered 04/15/19 15:06:38                Page 22 of 67
 Debtor       Merrick Company LLC                                                                      Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Ford Credit                                    Describe debtor's property that is subject to a lien                     $26,487.65     $25,400.00
       Creditor's Name                                2018 Ford F-150
                                                      Valued by NADA
       P.O. Box 650575
       Dallas, TX 75265-0575
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Ford Credit                                    Describe debtor's property that is subject to a lien                     $25,846.03     $25,400.00
       Creditor's Name                                2018 Ford F-150
                                                      Valued by NADA
       P.O. Box 650575
       Dallas, TX 75265-0575
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 3 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19               Entered 04/15/19 15:06:38                 Page 23 of 67
 Debtor       Merrick Company LLC                                                                      Case number (if know)
              Name

 2.8   Huntington National Bank                       Describe debtor's property that is subject to a lien                      $22,524.49     $17,975.00
       Creditor's Name                                2016 Jeep Wrangler 4D Sport
                                                      Valued by NADA
       P.O. Box 182519
       Columbus, OH 43218
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Huntington National Bank                       Describe debtor's property that is subject to a lien                      $23,142.60     $17,650.00
       Creditor's Name                                2013 Ford F-250
                                                      Valued by NADA
       PO Box 182519
       Columbus, OH 43218
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     Internal Revenue Service                       Describe debtor's property that is subject to a lien                     $196,642.09            $0.00
       Creditor's Name                                Federal Tax Lien
       P.O. Box 7346
       Philadelphia, PA
       19101-7346
       Creditor's mailing address                     Describe the lien
                                                      Federal Tax Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 4 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19               Entered 04/15/19 15:06:38                 Page 24 of 67
 Debtor       Merrick Company LLC                                                                      Case number (if know)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Kentucky Department of
 1     Revenue                                        Describe debtor's property that is subject to a lien                     $300,000.00            $0.00
       Creditor's Name                                Debtor's interest in property, either real or
       Legal Support Branch -                         personal, tangible or intangible, now owned
       Bankruptcy                                     or subsequently acquired
       P.O. Box 5222
       Frankfort, KY 40602
       Creditor's mailing address                     Describe the lien
                                                      State Tax Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Kentucky Employers'
 2     Mutual Insurance Co.                           Describe debtor's property that is subject to a lien                           $0.00            $0.00
       Creditor's Name                                Any interest in which the judgment debtor,
       c/o Morgan J. Fitzhugh                         Merrick Company, LLC may have in any real
       Hassman & Fitzhugh PLLC                        property now owned or hereafter acquired
       333 West Vine Street, Suite                    that is located in Jefferson County
       300
       Lexington, KY 40507
       Creditor's mailing address                     Describe the lien
                                                      Judgment Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/31/18                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Louisville Metro Revenue
 3     Commission                                     Describe debtor's property that is subject to a lien                      $18,322.11            $0.00



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 5 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19               Entered 04/15/19 15:06:38                 Page 25 of 67
 Debtor       Merrick Company LLC                                                                      Case number (if know)
              Name

       Creditor's Name                                All interest in property, either real or
                                                      personal, tangible or itangible, acquired by
       617 West Jefferson Street                      the taxpayer either prior to or subsequent to
       P.O. Box 35410                                 the filing of this notice
       Louisville, KY 40202-2767
       Creditor's mailing address                     Describe the lien
                                                      Occupational Tax Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2010                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Mechanical Industry
 4     Promotion Fund and                             Describe debtor's property that is subject to a lien                     $249,247.45      Unknown
       Creditor's Name                                All tangible and intangible personal property-
       Piping Industries                              JOINT WITH PLUMBERS & PIPEFITTERS
       Cooperative of Kentuck                         FUNDS DEBT
       4330 Crittenden Drive,
       Suite B
       Louisville, KY 40209
       Creditor's mailing address                     Describe the lien
                                                      Blanket lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/22/18                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Plumbers & Pipefitters
 5     Local 502                                      Describe debtor's property that is subject to a lien                     $249,247.45      Unknown
       Creditor's Name                                All tangible and intangible personal property
       Health and Welfare Fund
       4330 Crittenden Drive,
       Suite B
       Louisville, KY 40209
       Creditor's mailing address                     Describe the lien
                                                      blanket lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 6 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19               Entered 04/15/19 15:06:38                 Page 26 of 67
 Debtor       Merrick Company LLC                                                                      Case number (if know)
              Name

       Date debt was incurred                            No
       3/22/18                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Plumbers & Pipefitters
 6     Local 502                                      Describe debtor's property that is subject to a lien                     $249,247.45      Unknown
       Creditor's Name                                All tangible and intangible personal property
       Education and Training
       Fund
       4330 Crittenden Drive,
       Suite B
       Louisville, KY 40209
       Creditor's mailing address                     Describe the lien
                                                      blanket lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/22/18                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Plumbers & Pipefitters
 7     Local 502 &                                    Describe debtor's property that is subject to a lien                     $249,247.45      Unknown
       Creditor's Name                                All tangible and intangible personal property
       663 Pension Fund
       4330 Crittenden Drive,
       Suite B
       Louisville, KY 40209
       Creditor's mailing address                     Describe the lien
                                                      blanket lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/22/18                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 7 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19               Entered 04/15/19 15:06:38                 Page 27 of 67
 Debtor       Merrick Company LLC                                                                      Case number (if know)
              Name


 2.1
 8     Plumbers and Pipefitters                       Describe debtor's property that is subject to a lien                     $249,247.45      Unknown
       Creditor's Name                                JOINT WITH PLUMBERS & PIPEFITTERS
       Local Union No. 502                            FUNDS DEBT- All tangible and intangible
       4330 Crittenden Drive,                         personal property; AND SEPARATELY- cash
       Suite A                                        bond of $65,000
       Louisville, KY 40209
       Creditor's mailing address                     Describe the lien
                                                      Blanket lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/22/18                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Republic Bank & Trust
 9     Company                                        Describe debtor's property that is subject to a lien                     $268,016.62            $0.00
       Creditor's Name                                All assets and personal property now owned
                                                      or hereafter acquired
       661 S Hurstbourne Pkwy
       Louisville, KY 40222-5040
       Creditor's mailing address                     Describe the lien
                                                      Blanket lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/10/17                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 0     West Point Bank                                Describe debtor's property that is subject to a lien                      $89,322.00            $0.00
       Creditor's Name                                Office furniture and equipment, fork lifts and
                                                      trucks, remaining equipment, per Asset
       600 W Lincoln Trail                            Purchase Agreement
       Radcliff, KY 40160
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 8 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19               Entered 04/15/19 15:06:38                  Page 28 of 67
 Debtor       Merrick Company LLC                                                                      Case number (if know)
              Name

       11/5/09                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                               $2,229,816.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          7

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Corporation, LLC
        501 High Street                                                                                         Line   2.11
        P.O. Box 491
        Frankfort, KY 40602-0491

        Johnson & Krol, LLC
        311 S Wacker Drive                                                                                      Line   2.17
        Suite 1050
        Attn: Dennis R. Johnson
        Chicago, IL 60606

        Johnson & Krol, LLC
        311 S Wacker Drive                                                                                      Line   2.14
        Suite 1050
        Chicago, IL 60606

        Johnson & Krol, LLC
        311 S Wacker Drive                                                                                      Line   2.18
        Suite 1050
        Chicago, IL 60606

        Johnson & Krol, LLC
        311 S Wacker Drive                                                                                      Line   2.15
        Suite 1050
        Attn: Dennis R. Johnson
        Chicago, IL 60606

        Johnson & Krol, LLC
        311 S Wacker Drive                                                                                      Line   2.16
        Suite 1050
        Attn: Dennis R. Johnson
        Chicago, IL 60606

        Lien Solutions
        P.O. Box 29071                                                                                          Line   2.3
        Glendale, CA 91209-9071

        Mechanical Industry Promotion Fund
        1313 Berry Boulevard                                                                                    Line   2.14
        Louisville, KY 40215




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 9 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19   Entered 04/15/19 15:06:38         Page 29 of 67
 Debtor       Merrick Company LLC                                                        Case number (if know)
              Name

        Plumbers and Pipefitters
        Local 502 & 633 Pension Fund                                                            Line   2.17
        1313 Berry Boulevard
        Louisville, KY 40215

        Plumbers and Pipefitters
        Local Union No. 502                                                                     Line   2.18
        1313 Berry Boulevard
        Louisville, KY 40215

        Plumbers and Pipefitters
        Local 502 Health and Welfare Fund                                                       Line   2.15
        1313 Berry Boulevard
        Louisville, KY 40215

        Plumbers and Pipefitters
        Local 502 Education and Training Fund                                                   Line   2.16
        1313 Berry Boulevard
        Louisville, KY 40215

        W. Scott Stinnett
        Lloyd & McDaniel, PLC                                                                   Line   2.1
        P.O. Box 23200
        Louisville, KY 40223-0200




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property               page 10 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19                   Entered 04/15/19 15:06:38               Page 30 of 67
 Fill in this information to identify the case:

 Debtor name         Merrick Company LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $165,000.00          $165,000.00
           Division of Unemployment                                  Check all that apply.
           P.O. Box 2003                                                Contingent
           Frankfort, KY 40602-2003                                     Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Unemployment insurance
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $196,642.09          $196,642.09
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018                                                      Federal Tax Lien
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   53128                               Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19                   Entered 04/15/19 15:06:38                              Page 31 of 67
 Debtor       Merrick Company LLC                                                                             Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $300,000.00     $300,000.00
           Kentucky Department of Revenue                            Check all that apply.
           Legal Support Branch -                                       Contingent
           Bankruptcy                                                   Unliquidated
           P.O. Box 5222                                                Disputed
           Frankfort, KY 40602
           Date or dates debt was incurred                           Basis for the claim:
           2017                                                      State Tax Lien
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $69,644.04    $69,500.00
           Louisville Metro Revenue                                  Check all that apply.
           Commission                                                   Contingent
           617 West Jefferson Street                                    Unliquidated
           P.O. Box 35410                                               Disputed
           Louisville, KY 40202-2767
           Date or dates debt was incurred                           Basis for the claim:
           July 15, 2018                                             Local tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $2,455.50
           A-1 Air Compressor                                                          Contingent
           679 Winthorp Ave                                                            Unliquidated
           Addison, IL 60101                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     vendor
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $18,270.00
           Abel Construction                                                           Contingent
           3401 Bashford Ave CT                                                        Unliquidated
           Louisville, KY 40202                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     subcontractor
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,626.00
           Air Equipment Co                                                            Contingent
           PO Box 3185                                                                 Unliquidated
           Louisville, KY 40201                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     vendor
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19            Entered 04/15/19 15:06:38                               Page 32 of 67
 Debtor       Merrick Company LLC                                                                     Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $604.08
          Arco Engineering                                                      Contingent
          3317 Gilmore Industrial Blvd                                          Unliquidated
          Louisville, KY 40213                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,676.55
          Bailey Tool                                                           Contingent
          PO Box 17526                                                          Unliquidated
          Louisville, KY 40217                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,851.20
          Bower & Associates                                                    Contingent
          1702 Dutch Lane                                                       Unliquidated
          Jeffersonville, IN 47130                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $945.68
          Branham- Louisville                                                   Contingent
          207 Eiler Ave                                                         Unliquidated
          Louisville, KY 40214                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,360.00
          Builders Exchange                                                     Contingent
          PO Box 5398                                                           Unliquidated
          Louisville, KY 40255                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,131.99
          Byerly Ford                                                           Contingent
          4041 Dixie Hwy                                                        Unliquidated
          Louisvile, KY 40216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $18,168.86
          Cardinal Insulation                                                   Contingent
          1300 West Main Street                                                 Unliquidated
          Louisville, KY 40202                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19            Entered 04/15/19 15:06:38                               Page 33 of 67
 Debtor       Merrick Company LLC                                                                     Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $32,390.49
          Chase Ink                                                             Contingent
          Card Member Service                                                   Unliquidated
          PO Box 1423                                                           Disputed
          Charlotte, NC 28201-1423
                                                                             Basis for the claim:    credit card
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $36,284.60
          Comfort System                                                        Contingent
          3405 Robards Court                                                    Unliquidated
          Louisville, KY 40218                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    equipment subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,391.50
          Concrete Coring                                                       Contingent
          150 Livers Lane                                                       Unliquidated
          Louisville, KY 40165                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $962.50
          CUS Transportation                                                    Contingent
          4432 Poplar Level Road                                                Unliquidated
          Louisville, KY 40213                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,500.00
          Dennis O'Brien CPA                                                    Contingent
          2950 Breckinridge Lane                                                Unliquidated
          Louisville, KY 40220                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former CPA
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,995.93
          Erdmann Corp                                                          Contingent
          PO Box 1269                                                           Unliquidated
          Louisville, KY 40210                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $167.58
          Exel Services                                                         Contingent
          2301 Nelson Miller Parkway                                            Unliquidated
          Louisville, KY 40210                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19            Entered 04/15/19 15:06:38                               Page 34 of 67
 Debtor       Merrick Company LLC                                                                     Case number (if known)
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $905.63
          Fastenal                                                              Contingent
          1030 South 9th Street                                                 Unliquidated
          Louisville, KY 40203                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $146.00
          Fesco                                                                 Contingent
          868 Dr WJ Hodge                                                       Unliquidated
          Louisville, KY 40210                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $178.08
          Halmar Corp                                                           Contingent
          1134 Bardstown Road                                                   Unliquidated
          Louisville, KY 40204                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,848.52
          Hayes Testing                                                         Contingent
          2521 Holloway Road                                                    Unliquidated
          Louisville, KY 40299                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $745.71
          Kentuckiana Wire                                                      Contingent
          3335 Industrial Parkway                                               Unliquidated
          Jeffersonville, IN 47114                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $718.11
          Kwik Set                                                              Contingent
          4006 Bishop Lane                                                      Unliquidated
          Louisville, KY 40218                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $10,662.46
          Lockwood International                                                Contingent
          4650 New Middle Road                                                  Unliquidated
          Jeffersonville, IN 47130                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19            Entered 04/15/19 15:06:38                               Page 35 of 67
 Debtor       Merrick Company LLC                                                                     Case number (if known)
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $13,950.53
          McCallister Retnal                                                    Contingent
          Dept 78731                                                            Unliquidated
          PO Box 78000                                                          Disputed
          Detroit, MI 48278-0731
                                                                             Basis for the claim:    Rental equipment for job site
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Mechanical Services, LLC                                              Contingent
          PO Box 21817
                                                                                Unliquidated
          Louisville, KY 40221-0817
                                                                                Disputed
          Date(s) debt was incurred 11/5/09
                                                                                            Obligation under the Asset Purchase Agreement to
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             pay West Point Bank loan and other obligations
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $17,422.00
          Merrick-Kemper                                                        Contingent
          PO Box 185                                                            Unliquidated
          Louisville, KY 40201-0185                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,605.63
          Microvisions                                                          Contingent
          13029 Middletown Ind Blvd                                             Unliquidated
          Louisville, KY 40223                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Accountant
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,606.00
          Neighborgall                                                          Contingent
          1316 Seventh Ave                                                      Unliquidated
          Huntington, WV 25707                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $30,118.00
          Padgett                                                               Contingent
          901 E Fourth Street                                                   Unliquidated
          New Albany, IN 47150                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Piping Industries Cooperative of                                      Contingent
          Kentuckina                                                            Unliquidated
          4330 Crittenden Drive, Suite B
          Louisville, KY 40209                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Coplaintiff in case 17-cv-318 in WDKy
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19            Entered 04/15/19 15:06:38                               Page 36 of 67
 Debtor       Merrick Company LLC                                                                     Case number (if known)
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $266,485.36
          Plumbers Supply                                                       Contingent
          PO Box 6149                                                           Unliquidated
          Louisville, KY 40206-0149                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,027.32
          Prime Construction                                                    Contingent
          130 Outer Loop                                                        Unliquidated
          Louisville, KY 40214                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $12,065.96
          Ready Electric                                                        Contingent
          3300 Gilmore Industrial Blvd                                          Unliquidated
          Louisville, KY 40213                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $681.60
          Revcore                                                               Contingent
          PO Box 8085                                                           Unliquidated
          Louisville, KY 40257                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,244.00
          River City Sheet Metal                                                Contingent
          PO Box 9259                                                           Unliquidated
          Louisville, KY 40209                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,276.24
          RL Craig                                                              Contingent
          11524 Commonwealth Drive                                              Unliquidated
          Louisville, KY 40299                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,887.00
          Seiller Waterman LLC
          Ken Kinderman                                                         Contingent
          462 S Fourth Street                                                   Unliquidated
          Suite 2200                                                            Disputed
          Louisville, KY 40202
                                                                             Basis for the claim:    Attorneys fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19            Entered 04/15/19 15:06:38                               Page 37 of 67
 Debtor       Merrick Company LLC                                                                     Case number (if known)
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $55,630.00
          SPX Cooling                                                           Contingent
          7401 W 1298th                                                         Unliquidated
          Overland Park, KS 66213                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $75,166.00
          Sunbelt Rentals                                                       Contingent
          PO Box 409211                                                         Unliquidated
          Atlanta, GA 30384-9211                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rental equipment for job site
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,702.28
          Thomas Conveyor                                                       Contingent
          1S450 Summit Ave                                                      Unliquidated
          Suite 175                                                             Disputed
          Oak Brook Terrace, IL 60181
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,545.00
          Thomas Sipes                                                          Contingent
          9117 Gayle Drive                                                      Unliquidated
          Louisville, KY 40272                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,841.03
          Trustees of the International Training                                Contingent
          Fund                                                                  Unliquidated
          103 Oronoco St
                                                                                Disputed
          Alexandria, VA 20016
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lawsuit in EDVa
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $21,693.39
          Trustees of the Plumbers and Pipefitters                              Contingent
          National Pension Fund                                                 Unliquidated
          103 Oronoco St
                                                                                Disputed
          Alexandria, VA 20016
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lawsuit in EDVa
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $16,080.40
          Ware                                                                  Contingent
          4005 Produce Lane                                                     Unliquidated
          Louisville, KY 40218                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19            Entered 04/15/19 15:06:38                               Page 38 of 67
 Debtor       Merrick Company LLC                                                                     Case number (if known)
              Name

 3.46      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $7,442.61
           Welders Supply                                                       Contingent
           PO Box 21007                                                         Unliquidated
           Louisville, KY 40221-0007                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    supplier
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any
 4.1       Corporation LLC
           501 High Street                                                                            Line     2.3
           P.O. Box 491
                                                                                                             Not listed. Explain
           Frankfort, KY 40602-0491

 4.2       Johnson & Krol, LLC
           311 S Wacker Drive                                                                         Line     3.31
           Suite 1050
                                                                                                             Not listed. Explain
           Attn: Dennis Johnson
           Chicago, IL 60606

 4.3       O'Donoghue & O'Donoghue LLP
           Attn: John R Harney                                                                        Line     3.44
           5301 Wisconsin Ave, NW, Suite 800
                                                                                                             Not listed. Explain
           Washington, DC 20015

 4.4       O'Donoghue & O'Donoghue LLP
           Attn: John R Harney                                                                        Line     3.43
           5301 Wisconsin Ave, NW, Suite 800
                                                                                                             Not listed. Explain
           Washington, DC 20015

 4.5       Piping Industries Cooperative of
           Kentuckiana                                                                                Line     3.31
           1313 Berry Boulevard
                                                                                                             Not listed. Explain
           Louisville, KY 40250


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                     731,286.13
 5b. Total claims from Part 2                                                                            5b.    +     $                     695,457.32

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      1,426,743.45




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19      Entered 04/15/19 15:06:38                 Page 39 of 67
 Fill in this information to identify the case:

 Debtor name         Merrick Company LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Health Insurance- paid
             lease is for and the nature of               monthly at
             the debtor's interest                        $2910/month

                  State the term remaining
                                                                                       Anthem
             List the contract number of any                                           PO Box 105124
                   government contract                                                 Atlanta, GA 30348


 2.2.        State what the contract or                   Cell phone service
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                2 years
                                                                                       AT&T
             List the contract number of any                                           PO Box 10526
                   government contract                                                 Atlanta, GA 30348


 2.3.        State what the contract or                   Securtiy service
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                2.5 years
                                                                                       Care Security
             List the contract number of any                                           990 E. Breckinridge Street
                   government contract                                                 Louisville, KY 40204


 2.4.        State what the contract or                   Life Insurance for
             lease is for and the nature of               Republic Bank
             the debtor's interest                        collateral; paid monthly
                                                          at $166/month
                  State the term remaining
                                                                                       Cincinnati Insurance
             List the contract number of any                                           PO Box 740220
                   government contract                                                 Cincinnati, OH 45274




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19      Entered 04/15/19 15:06:38            Page 40 of 67
 Debtor 1 Merrick Company LLC                                                                  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Dental Insurance paid
             lease is for and the nature of               monthly at $172/month
             the debtor's interest

                  State the term remaining
                                                                                       Guardian
             List the contract number of any                                           PO Box 824404
                   government contract                                                 Philadelphia, PA 19182


 2.6.        State what the contract or                   Dumpster/ trash
             lease is for and the nature of               collection
             the debtor's interest

                  State the term remaining                2 years
                                                                                       Industrial Disposal
             List the contract number of any                                           PO Box 9001099
                   government contract                                                 Louisville, KY 40290


 2.7.        State what the contract or                   Workers Comp.
             lease is for and the nature of               Insurance
             the debtor's interest

                  State the term remaining                1 year
                                                                                       KESA
             List the contract number of any                                           200 Executive Park
                   government contract                                                 Louisville, KY 40207


 2.8.        State what the contract or                   Real estate lease for
             lease is for and the nature of               property located at
             the debtor's interest                        2114 South 7th Street,
                                                          Louisville KY 40208.
                  State the term remaining                October 22, 2019
                                                                                       Mechanical Services, LLC
             List the contract number of any                                           PO Box 21817
                   government contract                                                 Louisville, KY 40221-0817


 2.9.        State what the contract or                   Real estate lease for
             lease is for and the nature of               property located at
             the debtor's interest                        2109 Schaffner Ave,
                                                          Louisville, KY 40210
                  State the term remaining                3 years
                                                                                       Mechanical Services, LLC
             List the contract number of any                                           PO Box 21817
                   government contract                                                 Louisville, KY 40221-0817


 2.10.       State what the contract or                   Wifi service
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                2 years                      Spectrum
                                                                                       1900 Blue Crest Lane
             List the contract number of any                                           San Antonio, TX 78247
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19      Entered 04/15/19 15:06:38            Page 41 of 67
 Debtor 1 Merrick Company LLC                                                                  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.11.       State what the contract or                   Liability and Umbrella
             lease is for and the nature of               Insurance paid
             the debtor's interest                        quarterly at
                                                          $25,000/quarter
                  State the term remaining
                                                                                       Wessel Insurance
             List the contract number of any                                           4101 Cane Rune Road
                   government contract                                                 Louisville, KY 40216




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19   Entered 04/15/19 15:06:38                Page 42 of 67
 Fill in this information to identify the case:

 Debtor name         Merrick Company LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Kenneth E.                        4200 Schuway Ct.                                  Republic Bank &                    D   2.19
             Merrick                           Louisville, KY 40207                              Trust Company                      E/F
                                                                                                                                    G




    2.2      Mechanical                        PO Box 21817                                      West Point Bank                    D   2.20
             Services LLC                      Louisville, KY 40221-0817                                                            E/F
                                                                                                                                    G




    2.3      Mechanical                        PO Box 21817                                      Republic Bank &                    D   2.19
             Services, LLC                     Louisville, KY 40221-0817                         Trust Company                      E/F
                                                                                                                                    G




    2.4      Michelle Merrick                  6821 Green Meadow Circle                          Plumbers &                         D   2.17
                                               Louisville, KY 40207                              Pipefitters Local 502              E/F
                                                                                                 &
                                                                                                                                    G




    2.5      Michelle Merrick                  6821 Green Meadow Circle                          Plumbers and                       D   2.18
                                               Louisville, KY 40207                              Pipefitters                        E/F
                                                                                                                                    G




Official Form 206H                                                          Schedule H: Your Codebtors                                        Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19   Entered 04/15/19 15:06:38             Page 43 of 67

 Debtor       Merrick Company LLC                                                          Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Michelle Merrick                  6821 Green Meadow Circle                         Mechanical Industry          D   2.14
                                               Louisville, KY 40207                             Promotion Fund and           E/F
                                                                                                                             G




    2.7      MIchelle Merrick                  6821 Green Meadow Circle                         Republic Bank &              D   2.19
                                               Louisville, KY 40207                             Trust Company                E/F
                                                                                                                             G




    2.8      Michelle Merrick                  6821 Green Meadow Circle                         Louisville Metro             D
                                               Louisville, KY 40207                             Revenue                      E/F       2.4
                                                                                                Commission
                                                                                                                             G




    2.9      Michelle Merrick                  6821 Green Meadow Circle                         Plumbers &                   D   2.15
                                               Louisville, KY 40207                             Pipefitters Local 502        E/F
                                                                                                                             G




    2.10     Michelle Merrick                  6821 Green Meadow Circle                         Plumbers &                   D   2.16
                                               Louisville, KY 40207                             Pipefitters Local 502        E/F
                                                                                                                             G




    2.11     Michelle Merrick                  6821 Green Meadow Circle                         Piping Industries            D
                                               Louisville, KY 40207                             Cooperative of               E/F       3.31
                                                                                                                             G




    2.12     Patricia Merrick                  4200 Schuway Ct.                                 Republic Bank &              D   2.19
                                               Louisville, KY 40207                             Trust Company                E/F
                                                                                                                             G




    2.13     Patrick Merrick                   3926 Illinois Avenue                             Huntington National          D   2.8
                                               Louisville, KY 40213                             Bank                         E/F
                                                                                                                             G




Official Form 206H                                                          Schedule H: Your Codebtors                                 Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19   Entered 04/15/19 15:06:38           Page 44 of 67

 Debtor       Merrick Company LLC                                                          Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Patrick Merrick                   3926 Illinois Avenue                             Huntington National         D   2.9
                                               Louisville, KY 40213                             Bank                        E/F
                                                                                                                            G




    2.15     Patrick T. Merrick                3926 Illinois Avenue                             Republic Bank &             D   2.19
                                               Louisville, KY 40213                             Trust Company               E/F
                                                                                                                            G




Official Form 206H                                                          Schedule H: Your Codebtors                             Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19           Entered 04/15/19 15:06:38                    Page 45 of 67



 Fill in this information to identify the case:

 Debtor name         Merrick Company LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $825,000.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $5,200,000.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $5,161,860.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19           Entered 04/15/19 15:06:38                       Page 46 of 67
 Debtor       Merrick Company LLC                                                                       Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Bower & Associates                                          2/6/19                             $7,900.00          Secured debt
               1702 Dutch Lane                                                                                                   Unsecured loan repayments
               Jeffersonville, IN 47130
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               Cardinal Insulation                                         1/30/19,                         $66,280.00           Secured debt
               1300 West Main Street                                       2/20/19,                                              Unsecured loan repayments
               Louisville, KY 40202                                        3/8/19                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Subcontractor


       3.3.
               Padgett, Inc.                                               1/25/19                          $40,000.00           Secured debt
               901 E Fourth Street                                                                                               Unsecured loan repayments
               New Albany, IN 47150
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Plumbers Supply                                             2/13/19,                         $75,034.00           Secured debt
               PO Box 6149                                                 2/20/19,                                              Unsecured loan repayments
               Louisville, KY 40206                                        3/6/19
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Plumbers and Pipefitters                                    1/14/19,                        $102,933.50           Secured debt
               Local Union No. 502                                         1/31/19                                               Unsecured loan repayments
               4330 Crittenden Drive, Suite A
                                                                                                                                 Suppliers or vendors
               Louisville, KY 40209
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               Mechanical Services, LLC                                    2/5/19,                            $8,150.06          Secured debt
               PO Box 21817                                                3/12/19                                               Unsecured loan repayments
               Louisville, KY 40221-0817                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Rent payments for
                                                                                                                               property located at 2109
                                                                                                                               Schaffner Avenue, Louisville,
                                                                                                                               KY 40210

       3.7.
               Sunbelt Rentals                                             1/31/19,                           $7,572.23          Secured debt
               PO Box 409211                                               2/11/19                                               Unsecured loan repayments
               Atlanta, GA 30384-9211                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Rental equipment for
                                                                                                                               jobsite.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19           Entered 04/15/19 15:06:38                    Page 47 of 67
 Debtor       Merrick Company LLC                                                                       Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.8.
               Wessel Insurance                                            1/31/19                            $7,900.00          Secured debt
               4101 Cane Run Road                                                                                                Unsecured loan repayments
               Louisville, KY 40216                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Insurance payments


       3.9.
               River City Sheet Metal                                      1/25/19,                           $9,901.00          Secured debt
               PO Box 9259                                                 3/1/19                                                Unsecured loan repayments
               Louisville, KY 40209
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Michelle Merrick                                            4/15/18 -                       $167,000.00         Guaranteed credit card
               6821 Green Meadow Circle                                    4/15/19                                             payments
               Louisville, KY 40207                                                                                            Chase Ink
               Member                                                                                                          Card Member Services
                                                                                                                               PO Box 1423
                                                                                                                               Charlotte NC 28201-1423

       4.2.    Patrick Merrick                                             4/15/18 -                        $10,458.94         Secured guaranteed loans on
               3926 Illinois Avenue                                        4/15/19                                             vehicles
               Louisville, KY 40213                                                                                            Huntington National Bank
               Member                                                                                                          PO Box 182519
                                                                                                                               Columbus OH 43218

       4.3.    Michelle Merrick                                            4/15/18 -                        $26,989.51         Guaranteed Collective
               6821 Green Meadow Circle                                    4/15/19                                             Bargaining Agreement
               Louisville, KY 40207                                                                                            Plumbers & Pipefitters Local
               Member                                                                                                          502 Health
                                                                                                                               & Welfare Fund, Local 502 &
                                                                                                                               633 Pension
                                                                                                                               Fund, Local 502 Edu & Training,
                                                                                                                               Loc. 502
                                                                                                                               4330 Crittenden Drive, Suite B
                                                                                                                               Louisville KY 40209

       4.4.    Michelle Merrick                                            4/15/18 -                        $27,000.00         Post Judgment Agreement
               6821 Green Meadow Circle                                    4/15/19                                             Plumbers & Pipefitters Local
               Louisville, KY 40207                                                                                            502 Health
               Union Member                                                                                                    & Welfare Fund, Local 502 &
                                                                                                                               633 Pension
                                                                                                                               Fund, Local 502 Edu & Training,
                                                                                                                               Loc. 502
                                                                                                                               4330 Crittenden Drive, Suite B
                                                                                                                               Louisville KY 40209




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19           Entered 04/15/19 15:06:38                         Page 48 of 67
 Debtor       Merrick Company LLC                                                                       Case number (if known)



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.5.    Mechanical Services, LLC                                    4/15/18 -                        $11,781.04           Rent payments for property
               PO Box 21817                                                4/15/19                                               located at 2114 South 7th
               Louisville, KY 40221-0817                                                                                         Street, Louisville, KY 40208
               Owned by parent of members of the                                                                                 Forct Bank
               debtor                                                                                                            PO Box 55250
                                                                                                                                 Lexington KY 40509

       4.6.    Mechanical Services, LLC                                    4/15/18 -                        $16,419.92           Obligation under APA paid to
               PO Box 21817                                                4/15/19                                               West Point Bank
               Louisville, KY 40221-0817                                                                                         600 W Lincoln Trail
               Owned by parent of members of the                                                                                 Radcliff KY 40160
               debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property

       Plumbers & Pipefitters Local 502                          Accounts Receivable garnishment- funds                        2/4/19                       $42,520.00
       Health                                                    owed to Merrick Company by Diageo North
       & Welfare Fund, Local 502 & 633                           America, Inc.
       Pension
       Fund, Local 502 Edu & Training,
       Loc. 502
       4330 Crittenden Drive, Suite B
       Louisville, KY 40209

       Plumbers & Pipefitters Local 502                          $27,308.16 from Chase account 9381                            February 11,                 $27,419.06
       Health and Welfare Fund                                   $10.90 from Chase account 7217                                2019
       4330 Crittenden Drive, Suite B
       Louisville, KY 40209


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                  Status of case
               Case number                                                                  address
       7.1.    Louisville/Jefferson County                       Civil                      Jefferson Circuit Court                        Pending
               Metro Revenue Commission                                                                                                    On appeal
               vs. Merrick Company, LLC
                                                                                                                                           Concluded
               and Michelle Merrick
               15-CI-003275


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19           Entered 04/15/19 15:06:38                    Page 49 of 67
 Debtor       Merrick Company LLC                                                                       Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.2.    Plumbers and Pipefitters                          Civil                     United States Distrcit Court                Pending
               Local Union No. 502 Health                                                  Western District of                         On appeal
               and Welfare Trust Fund et al.                                               Kentucky
                                                                                                                                       Concluded
               vs. Merrick Company LLC                                                     Louisville Division
               17-CV-318-CRS

       7.3.    Plumbers and Pipefitters                          Civil                     United States District Court                Pending
               Local Union No. 502 Health                                                  Western District of                         On appeal
               and Welfare Trust Fund et al.                                               Kentucky
                                                                                                                                       Concluded
               vs. Merrick Company LLC and                                                 Louisville Division
               Michelle Merrick
               19-CV-69-CHB

       7.4.    Trustees of the Plumbers and                      Civil                     United States District Court                Pending
               Pipefitters National Pension                                                Eastern District of Virginia                On appeal
               Fund, et al vs. Merrick
                                                                                                                                       Concluded
               Company LLC
               19-CV-130

       7.5.    Trustees of The Plumbers and                      Civil                     United States District Court                Pending
               Pipefitters National Pension                                                Eastern District of Virginia                On appeal
               Fund, et al. vs. Merrick                                                    Alexandria Division
                                                                                                                                       Concluded
               Company LLC
               18-CV-1054

       7.6.    Republic Bank & Trust                             Civil                     Jefferson Circuit Court                     Pending
               Company vs. Merrick                                                                                                     On appeal
               Company, LLC et al.
                                                                                                                                       Concluded
               16-CI-401977

       7.7.    Kentucky Employers' Mutual                        Civil                     Fayette Circuit Court                       Pending
               Insurance Company vs.                                                                                                   On appeal
               Merrick Company, LLC
                                                                                                                                       Concluded
               16-CI-2203

       7.8.    Trustees of the Plumbers and                      Civil                     United States District Court                Pending
               Pipefitters National Pension                                                Western District of                         On appeal
               Fund et al v. Merrick                                                       Kentucky
                                                                                                                                       Concluded
               Company LLC                                                                 Louisville Division
               19-mc-5                                                                     Louisville, KY 40202


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                          Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19              Entered 04/15/19 15:06:38                      Page 50 of 67
 Debtor        Merrick Company LLC                                                                          Case number (if known)




       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       2008 Ford F-150                                           None yet received                                                                       Unknown


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates               Total amount or
                the transfer?                                                                                                                               value
                Address
       11.1.    Kaplan Johnson Abate & Bird                                                                                    Two equal
                LLP                                                                                                            payments
                710 West Main Street                                                                                           occuring on
                Fourth Floor                                                                                                   4/8/19 and
                Louisville, KY 40202                                 Attorney Fees                                             4/15/19.                $30,000.00

                Email or website address
                cbird@kaplanjohnsonlaw.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers           Total amount or
                                                                                                                         were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                     Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                      Dates of occupancy
                                                                                                                             From-To

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19           Entered 04/15/19 15:06:38                 Page 51 of 67
 Debtor      Merrick Company LLC                                                                        Case number (if known)



 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                       Yes. Fill in below:

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19           Entered 04/15/19 15:06:38                        Page 52 of 67
 Debtor      Merrick Company LLC                                                                        Case number (if known)



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19           Entered 04/15/19 15:06:38                   Page 53 of 67
 Debtor      Merrick Company LLC                                                                        Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Michelle Merrick                                                                                                     April 2009 - present
                    6821 Green Meadow Circle
                    Louisville, KY 40207
       26a.2.       Jo Anne Schneider                                                                                                    April 2009 to
                    918 Lily Creek Road                                                                                                  present
                    Suite 101
                    Louisville, KY 40243

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       Jo Anne Schneider                                                                                                    2009-present
                    918 Lily Creek Road                                                                                                  Prepares tax returns
                    Suite 101
                    Louisville, KY 40243

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Michelle Merrick
                    6821 Green Meadow Circle
                    Louisville, KY 40207

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Patrick Merrick                                                                 Beginning of
       .                                                                                    2019                     $3750

                Name and address of the person who has possession of
                inventory records
                Merrick Company LLC
                2109 Schaffner Ave
                Louisville, KY 40210


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19           Entered 04/15/19 15:06:38                    Page 54 of 67
 Debtor      Merrick Company LLC                                                                        Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Patrick Merrick                                3926 Illinois Avenue                                Member                                49%
                                                      Louisville, KY 40213

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michelle Merrick                               6821 Green Meadow CIrcle                            Member                                51%
                                                      Louisville, KY 40207



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Michelle Merrick                                                                                             Every Friday-
       .    6821 Green Meadow Circle                                                                                     $1500 each
               Louisville, KY 40207                              $58,406                                                 time              Salary draws

               Relationship to debtor
               Owner


       30.2 Partick Merrick                                                                                              Every Friday-
       .    3926 Illinois Avenue                                                                                         $1500 each
               Louisville, KY 40213                              $59,890                                                 time              Salary Draws

               Relationship to debtor
               Owner


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Plumbers & Pipefitters Local 502 & 663 Pension Fund                                                        EIN:




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19           Entered 04/15/19 15:06:38              Page 55 of 67
 Debtor      Merrick Company LLC                                                                        Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 15, 2019

 /s/ Michelle Merrick                                                   Michelle Merrick
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 19-31201-thf                     Doc 1          Filed 04/15/19      Entered 04/15/19 15:06:38                 Page 56 of 67
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of Kentucky
 In re       Merrick Company LLC                                                                              Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                      hourly
             Prior to the filing of this statement I have received                                        $                 30,000.00
             Balance Due                                                                                  $         As approved by
                                                                                                                             Court

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Draft pleadings and correspondence, and review same from other parties;
       e.   Research points of law relevant to Client's legal matters;
       f.   Prepare for and attend all hearings and meetings scheduled by the Court or the United States Trustee's office; and
       g.   Assist Client in the development of a viable plan or other disposition of assets.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 15, 2019                                                              /s/ Charity S. Bird
     Date                                                                        Charity S. Bird
                                                                                 Signature of Attorney
                                                                                 Kaplan Johnson Abate & Bird LLP
                                                                                 710 West Main Street
                                                                                 Fourth Floor
                                                                                 Louisville, KY 40202
                                                                                 (502) 540-8285 Fax: (502) 540-8282
                                                                                 cbird@kaplanjohnsonlaw.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19         Entered 04/15/19 15:06:38                       Page 57 of 67

                                                               United States Bankruptcy Court
                                                                     Western District of Kentucky
 In re      Merrick Company LLC                                                                                       Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Michelle Merrick                                                    Member           51%                                        membership
 6821 Green Meadow Circle
 Louisville, KY 40207

 Patrick Merrick                                                     Member           49%                                        membership
 3926 Illinois Avenue
 Louisville, KY 40213


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Member of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date April 15, 2019                                                          Signature /s/ Michelle Merrick
                                                                                            Michelle Merrick

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-31201-thf                      Doc 1          Filed 04/15/19        Entered 04/15/19 15:06:38    Page 58 of 67




                                                               United States Bankruptcy Court
                                                                     Western District of Kentucky
 In re      Merrick Company LLC                                                                        Case No.
                                                                                   Debtor(s)           Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       April 15, 2019                                             /s/ Michelle Merrick
                                                                        Michelle Merrick/Member
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
    Case 19-31201-thf   Doc 1   Filed 04/15/19   Entered 04/15/19 15:06:38   Page 59 of 67


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          A-1 Air Compressor
                          679 Winthorp Ave
                          Addison, IL 60101

                          Abel Construction
                          3401 Bashford Ave CT
                          Louisville, KY 40202

                          Air Equipment Co
                          PO Box 3185
                          Louisville, KY 40201

                          Air Systems, LLC
                          4512 Bishop Lane
                          Louisville, KY 40218

                          Anthem
                          PO Box 105124
                          Atlanta, GA 30348

                          Arco Engineering
                          3317 Gilmore Industrial Blvd
                          Louisville, KY 40213

                          AT&T
                          PO Box 10526
                          Atlanta, GA 30348

                          Bailey Tool
                          PO Box 17526
                          Louisville, KY 40217
                          Bower & Associates
                          1702 Dutch Lane
                          Jeffersonville, IN 47130

                          Branham- Louisville
                          207 Eiler Ave
                          Louisville, KY 40214

                          Builders Exchange
                          PO Box 5398
                          Louisville, KY 40255

                          Byerly Ford
                          4041 Dixie Hwy
                          Louisvile, KY 40216

                          Cardinal Industrial Insulation Co., Inc.
                          c/o Dennis J. Stilger, P.S.C.
                          6000 Brownsboro Park Blvd., Suite H
                          Louisville, KY 40207
Case 19-31201-thf   Doc 1   Filed 04/15/19   Entered 04/15/19 15:06:38   Page 60 of 67



                      Cardinal Insulation
                      1300 West Main Street
                      Louisville, KY 40202

                      Care Security
                      990 E. Breckinridge Street
                      Louisville, KY 40204

                      Chase Ink
                      Card Member Service
                      PO Box 1423
                      Charlotte, NC 28201-1423

                      Cincinnati Insurance
                      PO Box 740220
                      Cincinnati, OH 45274

                      Citibank, N.A., its branches,
                      subsidiaries and affiliates
                      388 Greenwich Street, 10th Floor
                      New York, NY 10013

                      Comfort System
                      3405 Robards Court
                      Louisville, KY 40218

                      Concrete Coring
                      150 Livers Lane
                      Louisville, KY 40165

                      Corporation LLC
                      501 High Street
                      P.O. Box 491
                      Frankfort, KY 40602-0491

                      Corporation, LLC
                      501 High Street
                      P.O. Box 491
                      Frankfort, KY 40602-0491

                      CUS Transportation
                      4432 Poplar Level Road
                      Louisville, KY 40213

                      Dennis O'Brien CPA
                      2950 Breckinridge Lane
                      Louisville, KY 40220

                      Division of Unemployment
                      P.O. Box 2003
                      Frankfort, KY 40602-2003

                      Erdmann Corp
                      PO Box 1269
                      Louisville, KY 40210
Case 19-31201-thf   Doc 1   Filed 04/15/19   Entered 04/15/19 15:06:38   Page 61 of 67



                      Exel Services
                      2301 Nelson Miller Parkway
                      Louisville, KY 40210

                      Fastenal
                      1030 South 9th Street
                      Louisville, KY 40203

                      Fesco
                      868 Dr WJ Hodge
                      Louisville, KY 40210

                      Ford Credit
                      P.O. Box 650575
                      Dallas, TX 75265-0575

                      Guardian
                      PO Box 824404
                      Philadelphia, PA 19182

                      Halmar Corp
                      1134 Bardstown Road
                      Louisville, KY 40204

                      Hayes Testing
                      2521 Holloway Road
                      Louisville, KY 40299

                      Huntington National Bank
                      P.O. Box 182519
                      Columbus, OH 43218
                      Huntington National Bank
                      PO Box 182519
                      Columbus, OH 43218

                      Industrial Disposal
                      PO Box 9001099
                      Louisville, KY 40290

                      Internal Revenue Service
                      P.O. Box 7346
                      Philadelphia, PA 19101-7346

                      Johnson & Krol, LLC
                      311 S Wacker Drive
                      Suite 1050
                      Attn: Dennis R. Johnson
                      Chicago, IL 60606

                      Johnson & Krol, LLC
                      311 S Wacker Drive
                      Suite 1050
                      Chicago, IL 60606
Case 19-31201-thf   Doc 1   Filed 04/15/19   Entered 04/15/19 15:06:38   Page 62 of 67



                      Johnson & Krol, LLC
                      311 S Wacker Drive
                      Suite 1050
                      Attn: Dennis Johnson
                      Chicago, IL 60606

                      Kenneth E. Merrick
                      4200 Schuway Ct.
                      Louisville, KY 40207

                      Kentuckiana Wire
                      3335 Industrial Parkway
                      Jeffersonville, IN 47114

                      Kentucky Department of Revenue
                      Legal Support Branch - Bankruptcy
                      P.O. Box 5222
                      Frankfort, KY 40602

                      Kentucky Employers' Mutual Insurance Co.
                      c/o Morgan J. Fitzhugh
                      Hassman & Fitzhugh PLLC
                      333 West Vine Street, Suite 300
                      Lexington, KY 40507

                      KESA
                      200 Executive Park
                      Louisville, KY 40207

                      Kwik Set
                      4006 Bishop Lane
                      Louisville, KY 40218

                      Lien Solutions
                      P.O. Box 29071
                      Glendale, CA 91209-9071

                      Lockwood International
                      4650 New Middle Road
                      Jeffersonville, IN 47130

                      Louisville Metro Revenue Commission
                      617 West Jefferson Street
                      P.O. Box 35410
                      Louisville, KY 40202-2767

                      McCallister Retnal
                      Dept 78731
                      PO Box 78000
                      Detroit, MI 48278-0731

                      Mechanical Industry Promotion Fund
                      1313 Berry Boulevard
                      Louisville, KY 40215
Case 19-31201-thf   Doc 1   Filed 04/15/19   Entered 04/15/19 15:06:38   Page 63 of 67



                      Mechanical Industry Promotion Fund and
                      Piping Industries Cooperative of Kentuck
                      4330 Crittenden Drive, Suite B
                      Louisville, KY 40209

                      Mechanical Services LLC
                      PO Box 21817
                      Louisville, KY 40221-0817

                      Mechanical Services, LLC
                      PO Box 21817
                      Louisville, KY 40221-0817

                      Merrick-Kemper
                      PO Box 185
                      Louisville, KY 40201-0185

                      Michelle Merrick
                      6821 Green Meadow Circle
                      Louisville, KY 40207

                      Microvisions
                      13029 Middletown Ind Blvd
                      Louisville, KY 40223

                      Neighborgall
                      1316 Seventh Ave
                      Huntington, WV 25707

                      O'Donoghue & O'Donoghue LLP
                      Attn: John R Harney
                      5301 Wisconsin Ave, NW, Suite 800
                      Washington, DC 20015

                      Padgett
                      901 E Fourth Street
                      New Albany, IN 47150
                      Patricia Merrick
                      4200 Schuway Ct.
                      Louisville, KY 40207

                      Patrick Merrick
                      3926 Illinois Avenue
                      Louisville, KY 40213

                      Patrick T. Merrick
                      3926 Illinois Avenue
                      Louisville, KY 40213

                      Piping Industries Cooperative of
                      Kentuckina
                      4330 Crittenden Drive, Suite B
                      Louisville, KY 40209
Case 19-31201-thf   Doc 1   Filed 04/15/19   Entered 04/15/19 15:06:38   Page 64 of 67



                      Piping Industries Cooperative of
                      Kentuckiana
                      1313 Berry Boulevard
                      Louisville, KY 40250

                      Plumbers & Pipefitters Local 502
                      Health and Welfare Fund
                      4330 Crittenden Drive, Suite B
                      Louisville, KY 40209

                      Plumbers & Pipefitters Local 502
                      Education and Training Fund
                      4330 Crittenden Drive, Suite B
                      Louisville, KY 40209

                      Plumbers & Pipefitters Local 502 &
                      663 Pension Fund
                      4330 Crittenden Drive, Suite B
                      Louisville, KY 40209

                      Plumbers and Pipefitters
                      Local Union No. 502
                      4330 Crittenden Drive, Suite A
                      Louisville, KY 40209

                      Plumbers and Pipefitters
                      Local 502 & 633 Pension Fund
                      1313 Berry Boulevard
                      Louisville, KY 40215

                      Plumbers and Pipefitters
                      Local Union No. 502
                      1313 Berry Boulevard
                      Louisville, KY 40215

                      Plumbers and Pipefitters
                      Local 502 Health and Welfare Fund
                      1313 Berry Boulevard
                      Louisville, KY 40215

                      Plumbers and Pipefitters
                      Local 502 Education and Training Fund
                      1313 Berry Boulevard
                      Louisville, KY 40215

                      Plumbers Supply
                      PO Box 6149
                      Louisville, KY 40206-0149

                      Prime Construction
                      130 Outer Loop
                      Louisville, KY 40214
Case 19-31201-thf   Doc 1   Filed 04/15/19   Entered 04/15/19 15:06:38   Page 65 of 67



                      Ready Electric
                      3300 Gilmore Industrial Blvd
                      Louisville, KY 40213

                      Republic Bank & Trust Company
                      661 S Hurstbourne Pkwy
                      Louisville, KY 40222-5040

                      Revcore
                      PO Box 8085
                      Louisville, KY 40257

                      River City Sheet Metal
                      PO Box 9259
                      Louisville, KY 40209

                      RL Craig
                      11524 Commonwealth Drive
                      Louisville, KY 40299

                      Seiller Waterman LLC
                      Ken Kinderman
                      462 S Fourth Street
                      Suite 2200
                      Louisville, KY 40202

                      Spectrum
                      1900 Blue Crest Lane
                      San Antonio, TX 78247

                      SPX Cooling
                      7401 W 1298th
                      Overland Park, KS 66213

                      Sunbelt Rentals
                      PO Box 409211
                      Atlanta, GA 30384-9211
                      Thomas Conveyor
                      1S450 Summit Ave
                      Suite 175
                      Oak Brook Terrace, IL 60181

                      Thomas Sipes
                      9117 Gayle Drive
                      Louisville, KY 40272

                      Trustees of the International Training
                      Fund
                      103 Oronoco St
                      Alexandria, VA 20016
Case 19-31201-thf   Doc 1   Filed 04/15/19   Entered 04/15/19 15:06:38   Page 66 of 67



                      Trustees of the Plumbers and Pipefitters
                      National Pension Fund
                      103 Oronoco St
                      Alexandria, VA 20016

                      W. Scott Stinnett
                      Lloyd & McDaniel, PLC
                      P.O. Box 23200
                      Louisville, KY 40223-0200

                      Ware
                      4005 Produce Lane
                      Louisville, KY 40218

                      Welders Supply
                      PO Box 21007
                      Louisville, KY 40221-0007

                      Wessel Insurance
                      4101 Cane Rune Road
                      Louisville, KY 40216

                      West Point Bank
                      600 W Lincoln Trail
                      Radcliff, KY 40160
           Case 19-31201-thf                      Doc 1          Filed 04/15/19        Entered 04/15/19 15:06:38      Page 67 of 67




                                                               United States Bankruptcy Court
                                                                     Western District of Kentucky
 In re      Merrick Company LLC                                                                           Case No.
                                                                                    Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Merrick Company LLC in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 April 15, 2019                                                       /s/ Charity S. Bird
 Date                                                                 Charity S. Bird
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Merrick Company LLC
                                                                      Kaplan Johnson Abate & Bird LLP
                                                                      710 West Main Street
                                                                      Fourth Floor
                                                                      Louisville, KY 40202
                                                                      (502) 540-8285 Fax:(502) 540-8282
                                                                      cbird@kaplanjohnsonlaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
